   

/URISC Rae Y of 1
XOCL MENT
ELECTRONICALLY FILED

Case 1:18-cr-00340-LGS Document148 Filed 0

|

UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF NEW YORK | Se

x [Dark LED gL 17 Ti

 

 

UNITED STATES OF AMERICA, =. =
CONSENT TO PROCEED BEFORE
A UNITED STATES MAGISTRATE
JUDGE ON A FELONY PLEA ALLOCUTION
- against -

S118 _CR _ 340 (LGS)

Raymond Trapani
Before:
U.S.M. J. Kevin Nathaniel Fox
Defendant.

 

X

The undersigned defendant, advised by his or her undersigned attorney, consents to a
United States Magistrate Judge presiding over the proceedings required by Rule 11, Fed, R. Crim. P.,
for me to enter a plea of guilty in my case, or to change my plea, if one has been previously made, from
not guilty to guilty. I understand that if my plea is accepted, my sentencing will take place before the
United States District Judge who is assigned, or who is to be assigned, to my case.

I understand that I have the absolute right to insist that all Rule 11 proceedings be
conducted before an Article III Judge, and hereby represent and confirm to the Magistrate Judge that
no threats or promises, or other improper inducements, have been made to cause me to consent to this
procedure, and that I do so voluntarily.

IN WITNESS WHEREOF we have executed this consent this 17"

 

 

 

 

day of July , 2019 at C (tol hioel , New York.
(J Defendant Attorney for Defendant

Accepted by: __ Clit Cibhetnnucl boo

United States Magistrate Judge
Kevin Nathaniel Fox

 
